Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements received have been placed in the application file, and the information referred to therein has been considered as to the merits.  See the attached forms PTO-1449.
            The numerous references and materials listed on the submitted 9 sheets of the IDS's including numerous NPL and FOR which are spread out in different applications and some of print are illegible make it difficult to determine whether or not any of the references, or parts of the references, are material to applicants' claimed invention.  It is noted that applicants, in their several IDS submissions, do not indicate any particular reference or parts of references which they deem "material" to the patentability of the pending claims under 37 CFR 1.56(b).
            Applicants are reminded of the standard set forth in the leading inequitable conduct case of J.P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 223 USPQ 1089 (Nov. 9, 1984), cert. denied, 106 S.Ct. 73 (1985): Where none of the prior art cited during prosecution teaches a key element of the claim(s) and where a reference known to the applicants does, the applicants should know that reference is material.  Thus, if applicants are aware of any cited reference from among the information disclosure(s) of portable particle detector with battery and battery controller along with a separate device controller and communication between two controllers, that are "material," applicants should make that reference known to the examiner.
            It is also noted that a "misrepresentation is material if it makes it impossible for the Patent Office fairly to assess [the patent] application against the prevailing statutory criteria." In re Multidistrict-Litig.  Involving Forst Patent, 540 F.2d 601, 604, 191 USPQ 241, 243 (3d Cir. 1976); see also Monsanto Co. v. Rohm & Haas Co., 456 F.2d 592, 600, 172 USPQ 323, 329 (3d Cir.), ce.rt. denied, 40'7 U.S. 934, 174 USPQ 129 (1972).  And, the submission of voluminous documents in the instant information disclosure statements (here, in excess of 80 documents) make it difficult, if not practically impossible, for the Patent Office to fairly assess applicants' application against the prevailing statutory criteria.
The examiner has been reviewed all the Foreign documents. However, the examiner could not make through all the NPL documents within given time since the application required additional consideration time with 112 issues as explained in below action detail.
Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 09/01/2022 is acknowledged.
Newly submitted claims 61-71, directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The newly submitted claims 61-71 claims two separate and distinct inventions as below 
group I: 61, 66-67 and 69-70 directed to structural modifications of device 42 using controllers, light sources and detectors etc.
group II: 62-65, 68 and 71 directed to pulse data configurations or analysis.  
 Since applicant has received an action on the merits for the originally presented invention (characterized along with the group I of newly submitted claims), this invention has been constructively elected by original presentation for prosecution on the merits. 
Accordingly, claims 62-65, 68 and 71 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claims 61-71 states “The system of claim 42” in line 1, it should be the device of claim 42. 
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-51 and 61, 66-67 and 69-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 42, the claim recites “A portable particle counter device comprising: a portable battery operated particle counter having a light detecting particle sensor, the light detecting particle sensor being configured to detect airborne particles passing through a flow channel between a flow input and a flow output of the particle counter, and further including an output channel, [[a]] the light detecting particle sensor detecting light from a light source in the particle counter”, “a signal processing circuit and a power source in the particle counter”, and “an instrument controller in the portable particle counter”. 
First, it is not clear what would be a difference between the recited “a portable particle counter device” and the “a portable battery operated particle counter”, since the recited “portable batter operated particle counter is including all the claimed structures such as a light detecting particle sensor, a signal processing circuit and a power source and an instrument controller. 
Therefore, it is not clear whether the applicant tried to mean different structures by the two different limitations (“a portable particle counter device” and the “a portable battery operated particle counter”) or mistakenly recited in different names but meaning the same structure. Furthermore, it is not clear whether the recited “the particle counter”, and “the portable particle counter” are indicating which structures respectively. 
Second, the claim recites “a portable battery operated particle counter” and “a power source in the particle counter”. It is not clear whether the recited battery and a power source are the same limitations or try to have multiple power sources. 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret it as appeared in Bates et al. (US 20090128810). 
As to claim 48, the claim recites “The device of claim 42, further comprising a wireless link to a network including a plurality of light detecting particle sensor devices that are connected to a data storage device with the network.”. 
However, it is not clear what is being positively claimed and what is not. 
For instance, it is not clear whether the claim is requiring a plurality of light detecting particle sensor devices for the device of claim 42 or it is merely indicating intended use of the device being capable of wireless link to any type of network including possible plurality of light detecting particle sensor devices that are connected to a data storage device with the network. 
For the purpose of examination, it will be understood that claim 48 would be satisfied that if the device having a capability to be wireless link to a network since a wireless link capability automatically allow the device to be linked any types of sensors with special functions in the network. 
Claims 43-51, 61, 66-67 and 69-70 have been rejected based upon their dependencies. 

Claim Rejections - 35 USC § 112 (d)
Claims 45 and 66 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 66 and claim 45 are claiming the same limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a flow channel between a flow input and a flow output of the particle counter” and “an output channel”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 42, 44, 45, 46, 49, 50 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US 20090128810 hereinafter Bates) in view of Evenstad et al. (US 20140354976 hereinafter Evenstad) in further view of Lutz et al. (US 20020083780, hereinafter Lutz) and Tokihiro et al. (JP 2001281128 hereinafter Tokihiro). 
As to claim 42, Bates teaches a portable particle counter device (abstract and Figure 4 and 6, Figure 6 is a one example of 470 in Figure 4) comprising: 
a portable particle counter (Figure 4 and 6) having a light detecting particle sensor ([0078]-[0080]), the light detecting particle sensor being configured to detect airborne particles passing through a flow channel (606 in Figure 6), the light detecting particle sensor detecting light from a light source in the particle counter and generating an electrical signal for each particle counted of a plurality of particles passing through the flow channel ([0078]-[0080]); 
a signal processing circuit (built in PHA [0080]-[0082]) wherein the signal processing circuit is connected to the light detecting particle sensor and a memory, the signal processing circuit generating digitized pulse height data wherein the pulse height data exceeds a threshold for the output channel ([0027], [0080]-[0082] and Figure 7); 
an instrument controller ([0060] and [0064]) in the portable particle counter that processes the digitized pulse height data wherein the instrument controller ([0048]) generates a data record that includes particle count data ([0080-0082], [0087] and Figure 7).  
While Bates does not explicitly disclose battery operated device/ a power source in the particle counter, Bates still implies use of a battery by disclosing “The system should be cordless, to eliminate the need for available AC power at the location of the particle counter ([0095]). The system should be small and light weight to make it easily portable from one location to another” and display or laser require any type of power source. 
As a result, ordinary skill in the art would understand Bates implies a use of battery for the system to operates. 
Furthermore, it is well known in the art using a battery as an alternative power source for a portable low power consuming electronics. 
However, Bates does not explicitly disclose a flow input and a flow output of the particle counter and further including an output channel. 
Evenstad teaches a flow input and a flow output of the particle counter and further including an output channel (FIG. 1). 
Furthermore, while Bates does not explicitly disclose output channel, person with an ordinary skill in the art would expect to have output channel to prevent build up air pressure inside the unit.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Bates having a flow input and a flow output of the particle counter and further including an output channel for the benefit including to continuous measurement of new volume of sample without building pressure inside the device. 
Still lacking the limitation such as the instrument controller switches between a sampling mode and a low power mode.
Lutz teaches the instrument controller switches between a sampling mode and a low power mode. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Bates by having the instrument controller switches between a sampling mode and a low power mode for the benefit including improved power efficiency of the device.
Still lacking the limitation such as periodically generating data. 	Tokihiro teaches controller to periodically generate data ([0058]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Bates to periodically generate data for the benefit including optimizing data size and particle detection sensitivity by regulating periodicity depending on detection result. 
As to claim 44, Bates when modified by Evenstad, Lutz and Tokihiro teaches the device of claim 42 and periodic sampling as shown in the claim 42. 
Bates further teaches a display that displays particle count data detected during sampling time for the output channel ([0070]). 
While Bates does not explicitly disclose displaying for a plurality of output channel, the underlined limitation is an intended use of display used by Bates, since display which can display one channel would be display any connected extra channels in the system. Furthermore, it is known in the art of having plurality of output channels for a particle detection device as shown in Evenstad (FIG. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention would recognize the device of Bates could have display particle count data for plurality channel to observe multiple channel system simultaneously.  
As to claim 45 and 66, Bates when modified by Evenstad, Lutz and Tokihiro teaches the device of claim 42. 
Bates further teaches the instrument controller is connected to the signal processing circuit and the memory ([0022] and [0064]), the instrument controller configured to set a threshold ([0033]).
As to claim 46, Bates when modified by Evenstad, Lutz and Tokihiro teaches the device of claim 42. 
Bates further teaches a display, the power source including a battery providing power to the display wherein the display graphically depicts particle count data for each of a plurality of output channels ([0052] and [0064], inherently every display requires power source and bates teaches necessity of battery for the entire system indirectly as shown in the claim 42 rejection).
As to claim 49, Bates when modified by Evenstad, Lutz and Tokihiro teaches the device of claim 42. 
Bates further teaches the light detecting particle sensor device comprises a photodetector that detects particles passing through a light beam ([0060]).
As to claim 50, Bates when modified by Evenstad, Lutz and Tokihiro teaches the device of claim 49. 
Bates further teaches the light beam is generated by a laser or light emitting diode ([0078]).
Claim 43 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Bates, in view of Evenstad, Lutz, Tokihiro and in further view of Juhasz (US 20030078751 hereinafter Juhasz). 
As to claim 43, Bates when modified by Evenstad, Lutz and Tokihiro teaches the device of claim 42. 
However, Bates does not explicitly disclose the instrument controller is connected to a power controller.
Juhasz teaches the instrument controller is connected to a power controller ([0066] and [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Bates by having the instrument controller being connected to a power controller for the benefit including accommodating efficient controlling specific elements of the complex device individually. 
As to claim 67, Bates when modified by Evenstad, Lutz, Tokihiro and Juhasz teaches the system of claim 43 and power source that includes a battery as shown in the claim 42 rejection. 
However, Bates does not explicitly disclose the power controller controls power distribution to the system. 
Juhasz teaches the power controller controls power distribution to the system from the ([0066] and [0089]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Bates by having the power controller controls power distribution to the system for the benefit including optimize power distribution among the device to extremize detection efficiency. 
Claim 48 are rejected under 35 U.S.C. 103 as being unpatentable over Bates, in view of Evenstad, Lutz, Tokihiro and in further view of Latimer et al. (US 20130166251 hereinafter Latimer). 
As to claim 48, Bates when modified by Evenstad, Lutz and Tokihiro teaches the device of claim 42, 
However, Bates does not explicitly disclose a wireless link to a network including a plurality of light detecting particle sensor devices that are connected to a data storage device with the network.
Latimer teaches a wireless link to a network including a plurality of light detecting particle sensor devices that are connected to a data storage device with the network ([0005, 0008 and 0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Bates by having a wireless link to a network including a plurality of light detecting particle sensor devices that are connected to a data storage device with the network for the benefit including fast communication with other nearby environment which could help to analyze the surrounding area which could possibly affect the result of the measurement and/or helping to minimize size of the device by removing unnecessary memory and memory reading system.  
Claims 51 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Bates, in view of Evenstad, Lutz, Tokihiro and in further view of Stolz et al. (US 5235625 hereinafter Stolz). 
As to claim 51, Bates when modified by Evenstad, Lutz and Tokihiro teaches the device of claim 42, further comprising 
Bates further teaches a pump or fan providing an airflow through the light detecting particle sensor ([0060]) 
However, Bates does not explicitly disclose the instrument controller shuts down operation of one or more of the light detecting particle sensor, the memory, a communications module to an external device and the display. 
Stolz teaches the instrument controller shuts down operation of one or more of the light detecting particle sensor, the memory, a communications module to an external device and the display (col. 3 lines 14-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Bates by having the instrument controller shuts down operation of one or more of the light detecting particle sensor, the memory, a communications module to an external device and the display for the benefit including to accommodate power saving for standby mode. 
As to claim 61, Bates when modified by Evenstad, Lutz and Tokihiro teaches the system of claim 42. 
However, Bates does not explicitly disclose the instrument controller shuts down power to one or more of the light detecting particle sensor, a communication module that communicates with an external device, the memory, a display such that the instrument controller operates in the low power mode. 
Stolz teaches the instrument controller shuts down power to one or more of the light detecting particle sensor, a communication module that communicates with an external device, the memory, a display such that the instrument controller operates in the low power mode (col. 3 lines 14-22). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Bates by having the instrument controller shuts down power to one or more of the light detecting particle sensor, a communication module that communicates with an external device, the memory, a display such that the instrument controller operates in the low power mode for the benefit including to accommodate power saving for standby mode.
Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Bates, in view of Evenstad, Lutz, Tokihiro and in further view of Ho (GB 2233462 hereinafter Ho). 
As to claim 69, Bates when modified by Evenstad, Lutz and Tokihiro teaches the system of claim 42. 
However, Bates does not explicitly disclose a plurality of at least three output channels, each output channel processing particle data for a different particle size range. 
Ho teaches a plurality of at least three output channels, each output channel processing particle data for a different particle size range (“An instrument such as this provides a count of the number of particles of particular sizes, and provides pulse height signals at an output line +11, the number of particles in each of selected size groups being indicated in the various output channels of the instrument”, page 3 last paragraph to first paragraph of page 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Bates by having a plurality of at least three output channels, each output channel processing particle data for a different particle size range for the benefit including provide particle counting information for each channel with pre-sorted particles under various condition (such as particle sizes) like HO.
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Bates, in view of Evenstad, Lutz, Tokihiro and in further view of Trainer (US 20100225913 hereinafter Trainer). 
As to claim 70, Bates when modified by Evenstad, Lutz and Tokihiro teaches the system of claim 42. 
Bates further teaches the light detecting particle sensor comprises a light detector that is connected to an amplifier ([0060]). 
However, Bates does not explicitly disclose a comparator and a peak detector. 
Trainer teaches a comparator and a peak detector ([0201]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Bates by having a comparator and a peak detector for the benefit including to improve analysis accuracy and speed.  
Allowable Subject Matter
Claim 47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
As to claim 47, teaches none of the prior art alone or in combination disclose or teach of further comprising a power controller that controls power distribution to the system from the battery and the instrument controller is configured to request a power status of the particle counter along with other limitations in the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886